Citation Nr: 0406820	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty in World War II from July 
1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran perfected a timely appeal of this 
determination to the Board.

In March 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus must be remanded for 
further action.

The record in this case indicates that the veteran was a 
machine gun operator in World War II and that he was exposed 
to explosions and other acoustic trauma while in service.  
The records also includes several buddy statements dated from 
May 1947 to September 1949, introduced to support an 
unrelated claim of knee injury, reporting that the veteran 
was subjected to heavy artillery barrage while in Germany 
during World War II.  

Further, the medical evidence in this case shows that the 
veteran has current bilateral hearing loss for VA disability 
purposes.  In January 2002, the veteran was afforded a VA 
examination in connection with his claim.  This examination 
revealed hearing threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
80
LEFT
30
30
40
60
65

Speech audiometry testing assessed the veteran's recognition 
ability at 88 for his right ear and 94 for his left ear.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based 
on the test results, the VA examiner diagnosed the veteran 
with mild/moderate to severe sensorineural hearing loss AU.

In addition, the January 2002 VA examiner noted that the 
veteran complained of bilateral intermittent tinnitus and 
diagnosed the veteran with bilateral intermittent tinnitus 
AU.

The record, however, contains no medical evidence linking the 
veteran's current disabilities with his active duty service 
in World War II, specifically his in-service acoustic trauma, 
and the January 2002 VA examination failed to address this 
point.  Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any bilateral hearing loss to tinnitus found 
to be present, the examiner should offer an opinion as to the 
likelihood that any disability found to be present is 
directly related to or had its onset during service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In this regard, the Board 
notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where, as here, a case 
presents unresolved medical questions, it is incumbent on the 
Board to supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  In this case, the record 
lacks medical opinion evidence linking the veteran's current 
hearing problems with his active duty service.  Finally, in 
determining that the veteran must be afforded a VA 
examination with respect to his claims, the Board observes 
that in Charles v Principi, 16 Vet. App. 370, 374-75 (2002), 
the Court recently held that the veteran is competent to 
report that he has experienced a continuity of 
symptomatology.

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all of the relevant 
records have been obtained.  In this case, the veteran's 
representative reported, in its June 2002 letter to the RO, 
that treatment reports were available from the West Haven, 
Connecticut, VA Medical Center and the Newington, 
Connecticut, VA Medical Center in connection with the 
veteran's bilateral hearing loss and tinnitus.  To date, 
these records have not been associated with the claims file.  
Such records, if available, would be relevant to his claim 
and must be associated with the claims folder.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for bilateral 
hearing loss and tinnitus.  This should 
specifically include examination and 
treatment reports from the West Haven, 
Connecticut, VA Medical Center and the 
Newington, Connecticut, VA Medical Center 
for all dates since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
bilateral hearing loss and tinnitus found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
bilateral hearing loss and tinnitus found 
to be present.  If the examiner diagnoses 
the veteran as having bilateral hearing 
loss or tinnitus, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
disability was caused by or had its onset 
during service.  In doing, so the 
examiner should specifically comment on 
the acoustic trauma that the veteran was 
exposed to in service.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must again review this 
claim.  When adjudicating this claim, the 
RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




